Citation Nr: 1013084	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to April 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that denied the Veteran's 
application to reopen his claim of service connection for 
hepatitis C, and that denied his claim for service 
connection for an acquired psychiatric disorder, to include 
anxiety and depression.

The Veteran requested a Travel Board hearing on his November 
2005 Form 9 appeal, which hearing was scheduled for March 
13, 2007 at the RO located in St. Paul, Minnesota.  The 
Veteran failed to appear, and, therefore, his request is 
considered withdrawn and this case is ready for decision.

Despite a determination reached by the RO to reopen the 
claim, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of 
a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With 
regard to the Veteran' application to reopen his claim of 
entitlement to service connection for hepatitis C, as will 
be discussed below, the Board has determined that new and 
material evidence has been received, and, therefore, the 
claim is reopened.

With regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
anxiety and depression, the Board notes that the Veteran 
originally claimed entitlement to service connection for 
"anxiety and depression" as secondary to hepatitis C and, 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Board recharacterized the issue to more broadly include 
entitlement to service connection for an acquired 
psychiatric disability, to include anxiety and depression.  
See id. (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  At the same time, 
however, the Board notes that this issue does not include 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and, to that extent, can be distinguished 
from the situation in Clemons.  Clemons concerned VA's 
failure to consider a claim of entitlement to service 
connection for a psychiatric disability other than the one 
specifically claimed even though it shared the psychiatric 
symptomatology for which the Veteran was seeking service 
connection.  In the case at hand, however, VA denied 
entitlement to service connection for PTSD in a December 
2001 RO decision, which was unappealed and became final.  
Thus, unlike Clemons, this is not a case in which VA has 
ignored the issue of entitlement to service connection for 
PTSD.  Rather, it has been specifically denied by the RO, 
and the Veteran did not subsequently appeal.  The Board 
therefore finds that it does not have jurisdiction over the 
issue of entitlement to service connection for PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety and 
depression, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In December 2001, an unappealed RO decision denied 
service connection for hepatitis C.

2.  Evidence submitted since the RO's December 2001 decision 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hepatitis C.

3.  The Veteran's hepatitis C was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision denying the Veteran's 
claim of entitlement to service connection for hepatitis C 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
hepatitis C has been received.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).

3.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to 
service connection for hepatitis C, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
the Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that a March 2005 VCAA letter fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  
The letter informed the Veteran of what information or 
evidence was needed to support his claim, what types of 
evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.  A 
March 2006 VCAA letter explained how VA assigns disability 
ratings and effective dates.  See Dingess, supra.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to requests to 
reopen a previously denied claim for service connection, the 
VCAA requires that VA review the bases for the prior denial 
of record and issue a notice letter to a veteran that 
explains the meaning of both "new" and "material" evidence 
and that also describes the particular types of evidence 
necessary to substantiate any service connection elements 
that were found to be insufficiently shown at the time of 
the prior final VA denial.  Id.  In this regard, the March 
2005 VCAA letter informed the Veteran that his claim for 
service connection for hepatitis C had been previously 
denied, that new and material evidence was needed to 
substantiate his request to reopen, and the letter described 
what would constitute new and material evidence.  The letter 
also specifically explained the basis of the prior denial on 
the merits and directed the Veteran to submit any new and 
material evidence relating his claim.  The Board finds that 
the March 2005 letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's service treatment records, VA treatment 
records, and private treatment records are all in the file.  
The Board acknowledges that the Veteran identified certain 
treatment records at a private facility located in Reading, 
Pennsylvania dated in the 1970s or 1980s.  See Form 9, 
November 2005.  The Board further acknowledges that the RO 
conducted extensive development by requesting and obtaining 
a completed Form 21-4142 authorization from the Veteran 
(which changed the date range to the 1980s), and by sending 
three separate requests for the records to the private 
facility identified by the Veteran, in response to which a 
negative reply was received in July 2006.  

VA's duty to assist also generally includes the duty to 
provide a VA examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  With regard to the Veteran's claim 
for service connection for hepatitis C, the Board finds a 
June 2005 VA medical opinion to be thorough and adequate 
upon which to base a decision with regard to this claim.  
The VA examiner reviewed the entire claims file, noted the 
Veteran's hepatitis C risk factors, and provided adequate 
reasons and bases for her conclusions.  Therefore, the Board 
finds that the record contains sufficient evidence to make a 
decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

A.  Application to Reopen

The Veteran claims that he incurred hepatitis C as a result 
of air gun (a.k.a. "jet") injections he received during 
active service in the Navy between March 1974 and April 
1975.  In the alternative, the Veteran argues that he 
incurred hepatitis C in service as a result of high risk 
sexual activity or dental treatment.

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The preliminary issue is whether new and material evidence 
has been received to reopen the Veteran's previously denied 
claim of entitlement to service connection for hepatitis C.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received.

By way of background, a December 2001 RO decision denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C on the basis that there was no evidence 
establishing that his hepatitis C had its onset in service 
or that it was otherwise related to service.  The Veteran 
did not file a timely notice of disagreement, and the RO's 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).  In October 2004, the Veteran filed a request to 
reopen the claim.

At the time of the December 2001 RO decision, the evidence 
of record included the Veteran's service treatment records, 
which reflect no diagnosis or treatment for hepatitis C or 
any liver condition, as well as VA treatment records dated 
February 2001 through April 2001 reflecting that the Veteran 
was diagnosed with hepatitis C while a resident in a 30-day 
VA medical center (VAMC) drug and alcohol addiction 
treatment program.

Since the final December 2001 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's application to reopen his claim includes, among 
other evidence that will be discussed below, a September 
1990 article published in a medical journal regarding the 
incidence of hepatitis B from the use of air gun injectors.  

The Board acknowledges that the newly submitted evidence 
also includes 
(1) private treatment records dated from December 1999 to 
February 2004, (2) two additional articles, (3) an unsigned 
July 1998 letter from the Assistant Secretary of Defense to 
Congressman Mollohan, and (4) a redacted, unsigned letter 
from Congressman Mollohan (apparently addressed to someone 
other than the Veteran).  The Board also acknowledges 
certain statements made by the Veteran in support of his 
application to reopen his claim.

The Board finds that the above September 1990 article by 
itself, as it cites a medical study that pertains to the 
incidence of bloodbourne disease from the use of air gun 
injectors, satisfies the low threshold requirement for new 
and material evidence.  As such, the claim is reopened.

B.  Hepatitis C

The Board must now address whether the Veteran is entitled 
to service connection for hepatitis C on the merits of his 
claim.

A February 2001 VA treatment records reflect that the 
Veteran was diagnosed with hepatitis C.  See, e.g., VA 
Treatment Record, February 27, 2001.

Clearly, the Veteran has a current hepatitis C disability.  
The Board must now consider whether the Veteran's hepatitis 
C is related to service.

The Board notes that the Veteran's service treatment records 
are silent as to any diagnosis of hepatitis C or any other 
relevant findings.

VA treatment records reflect that, in 1996, the Veteran 
received substance abuse treatment at the VA medical center 
(VAMC) located in or near Lebanon, Pennsylvania.  See Form 
10-7131, October 1996; see also VA Treatment Records, 
February 14, 2001 ("1994" rather than "1996" transcribed), 
March 9, 2001, and March 29, 2001 ("1994 or 1995").

February and March 2001 VA treatment records reflect that 
the Veteran received treatment for substance abuse (a second 
time) in a 30-day residential program at the St. Cloud, 
Minnesota VAMC.  See VA Treatment Record, February 14, 2001.  
An initial evaluation report reflects that the Veteran 
reported a history of drinking a 12-pack of beer and smoking 
cociane (including crack) at least twice per week.  See id.  
He reported that he had been using cocaine for about 10 
years (up until he admitted himself for treatment).  See id.  
He also reported a prior history of using amphetamines for 
about four years, as well as a history of smoking marijuana.  
See Addiction Severity Index Report, February 22, 2001.  He 
reported his prior residential treatment at a VAMC for 
substance abuse, after which he reported a three-year period 
of sobriety.  See VA Treatment Record, February 14, 2001; 
see also Addiction Severity Index Report, February 22, 2001.  
The Board notes that the Veteran initially denied nasal drug 
use, but about a week later, he admitted using nasal 
amphetamines 20 years ago for a period of four years.  See 
VA Treatment Record, February 14, 2001; cf. Addiction 
Severity Index (ASI), February 22, 2001.  The above records 
reflect that the Veteran consistently denied IV drug use.  

The Board notes that the February 2001 initial evaluation 
report reflects that the Veteran reported that he had never 
been tested for hepatitis C.  See VA Treatment Record, 
February 14, 2001.

A July 2003 private treatment record prepared by Dr. K.F. at 
the Olmstead Medical Center reflects that the Veteran 
reported that he tested positive for hepatitis C while being 
treated at the St. Cloud VAMC (in 2001) for cociane 
addiction.  He denied any IV drug use, but admitted sharing 
cociane straws.  He denied any blood transfusions but 
reported receiving air gun injections in the Navy.  The 
Veteran was advised to encourage his long-term sexual 
partner to get tested for hepatitis C "even though the 
transmission rate [through sexual contact] is quite low."  A 
referral to the hepatology department at the Mayo Clinic for 
treatment was noted.

An August 2003 private treatment record from the Mayo Clinic 
(hepatology) reflects that the Veteran reported that he was 
first diagnosed with hepatitis C at the St. Cloud VAMC in 
2001 (transcribed as "2000"), and that he recently decided 
to seek treatment due to feelings of malaise, nausea, and 
fatigue for three to four months.  The Veteran reported that 
he was not sure how he contracted hepatitis C, but noted 
that he had exposure to sexually transmitted diseases in 
service.

A June 2005 VA medical opinion reflects that the VA examiner 
opined that the Veteran's hepatitis C was most likely due to 
his drug use.  The examiner reasoned that there were no 
documented medical studies that established a relationship 
between the air gun injectors used by the military during 
the 1970s and disease transmission, and she noted that high 
risk sexual activity is associated with a much lower risk of 
contracting hepatitis C as compared to nasal drug use that 
she reasoned was associated with a high risk of infection.

The Board finds the above June 2005 opinion of the VA 
examiner to be the most probative evidence of record as to 
whether the Veteran's hepatitis C is related to service.  
The VA examiner reviewed the claims file and took into 
account all of the Veteran's hepatitis C risk factors.

In this regard, the Board concedes that the VA examiner did 
not specifically rule out either sexual contact in service 
or air gun injectors used in the military as possible 
sources of infection.  However, the standard of proof to be 
applied in decisions on claims for veterans benefits is set 
forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (2009); see Gilbert, supra.  The Court of 
Veterans Appeals has stated that "[i]t is clear that to deny 
a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  In this instance, the VA examiner 
clearly felt that the Veteran's past history of drug use was 
the most likely source of injection, and that the history of 
sexual activity and history of air gun injector use were 
less likely to be the source of infection.  In light of this 
opinion, the Board finds that the preponderance of the 
evidence is against finding a relationship between the 
Veteran's hepatitis C and his military service.

The Board acknowledges the Veteran's statements made, for 
the first time in this case, in his Form 9 appeal and on a 
November 2005 Form 21-4142 that that he was first diagnosed 
with hepatitis C back in the 1970s or 1980s after donating 
blood (rather than in 2001 at the VAMC).  As noted in the 
VCAA section above, the RO sent three requests for the 
records cited by the Veteran, with the Form 21-4142 
authorization completed by the Veteran, and a negative reply 
was received.  In any event, the Board finds these 
statements made by the Veteran to lack credibility in light 
of the plethora of contradictory statements made by the 
Veteran in support of his claim herein as well as to doctors 
while seeking treatment, to wit, that he was first diagnosed 
with hepatitis C in 2001 at the St. Cloud VAMC.  See, e.g., 
VA Treatment Record, February 14, 2001 (Veteran reported 
never being tested for hepatitis C); see also Private 
Treatment Record, August 2003; Form 21-4138, September 2003.  
The Board also emphasizes that not one treatment record in 
the entire claims file reflects that the Veteran ever 
reported that he first tested positive for hepatitis C in 
the 1970s or 1980s - rather, they uniformly reflect that he 
reported being tested for and diagnosed with hepatitis C in 
2001 at the VAMC.  The Board further notes that statements 
made for the purpose of medical diagnosis or treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper 
diagnosis or treatment.  See White v. Illinois, 502 U.S. 
346, 356, 112 S.Ct. 736 (1992).  

The Board also acknowledges the Veteran's contention that he 
contracted hepatitis C in service due to an air gun 
injection, or, in the alternative, due to high risk sexual 
activity or dental work.  While the Veteran may be competent 
to report facts capable of lay observation, such as whether 
he received an air gun injection, engaged in certain sexual 
conduct, or received dental treatment, he is not, however, 
competent to render a medical opinion as to the etiology of 
his hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The Board acknowledges certain articles submitted by the 
Veteran that cite to medical studies involving bloodbourne 
disease and the use of air gun injectors.  The Board finds, 
however, that these articles have less probative value than 
the June 2005 opinion of the VA examiner for several 
reasons.  First, the Board notes that the article authored 
by G.D. ultimately suggests the risk of exposure from air 
gun injectors is extremely remote, concluding that "air gun 
injectors can be safely used in the medical practice," and 
nowhere in the article does the author opine as to any 
relationship between air gun injectors and incurrence of 
hepatitis C.  The Board further notes that the article by 
J.C. relates only to hepatitis B, not C.  The article by 
M.M. purports to quote a statement made by Dr. L.D. that 
persons who received air gun injections in service are at 
risk for hepatitis C and should get tested for the disease.  
However, neither the article by J.C. or the quoted statement 
from Dr. L.D. compare the likelihood of contracting the 
disease from air gun injectors to the likelihood of 
contracting it from nasal drug use, which is the risk factor 
point to by the VA examiner in this case as being the most 
likely source of infection.

The Board also acknowledges an unsigned copy of a July 1998 
letter from the Assistant Secretary of Defense to 
Congressman Mollohan, in which the Assistant Secretary 
provides "we have no evidence that service members have 
acquired bloodbourne infections (such as . . . hepatitis C . 
. .) as a result of DoD's use of air gun injectors."  This 
letter, as in the case of the article by G.D., does not 
support any of the Veteran's contentions.

Finally, the Board acknowledges a redacted July 1998 letter 
from Congressman Mollohan, apparently addressed to someone 
other than the Veteran, in which he opined that certain 
unnamed officials concede that service members acquired 
bloodbourne infections due to the use of air gun injectors.  
Even assuming the truth of this statement, however, as in 
the case of the articles discussed above, Congressman 
Mollohan's letter does compare the risk of exposure due to 
air gun injectors to the risk of exposure from nasal drug 
use and shared cocaine straws.

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for 
hepatitis C, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of 
evidence.  See 38 U.S.C.A. § 5107(b) (West 2002); See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hepatitis C has been 
received, and, to that extent only, the appeal is granted.

Service connection for hepatitis C is denied.

REMAND

The Veteran has asserted that he acquired a psychiatric 
disorder, to include anxiety and depression, as a result of 
hepatitis C.  As explained above, the Veteran's claim for 
service connection for hepatitis is denied herein, and, 
therefore, there may be no secondary service connection.  

The Board also notes, however, that in the Veteran's March 
2001 claim for entitlement to PTSD (discussed in the 
introduction above), he asserted that he has experienced 
symptoms of anxiety and depression since service.  While the 
Board may lack jurisdiction to consider the claim of service 
connection for PTSD, the Board cannot ignore that statements 
made in pursuit of that claim suggest that the Veteran has 
experienced symptoms of depression and anxiety since 
service.

The Board also notes a March 9, 2001 mental health 
evaluation report (prepared while the Veteran was an 
inpatient in the VAMC substance abuse rehabilitation 
program), which reflects that the Veteran reported 
experiencing symptoms of anxiety and depression, and a 
diagnosis of mood disorder, not otherwise specified, was 
recorded..

In light of the above evidence of a diagnosis of a mood 
disorder, not otherwise specified, and the Veteran's claimed 
continuity of symptomatology of anxiety and depression since 
service, the Board finds that VA is under an obligation to 
provide the Veteran with an examination in connection with 
his claim.  See McLendon v. Nicholson, supra (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for 
the requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for 
the purposes of a VA examination). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a mental 
health examination with an appropriate, 
qualified examiner, to determine the 
nature and severity any acquired 
psychiatric disorder, and to determine 
whether it is at least as likely as not 
that each mental disorder identified on 
examination is related to service, 
including whether it is at least as likely 
as not that they had their onset in 
service.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should specifically indicate that it has 
been reviewed.  The examiner must provide 
a complete rationale for all findings.  As 
to each psychiatric diagnosis identified 
on examination, if the examiner concludes 
that the diagnosis is not related to the 
Veteran's active service, the examiner 
should explain, in detail, the reasoning 
behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  Once the aforementioned development is 
complete, readjudicate the Veteran's 
claim.  If the Veteran's claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


